Carley, Judge.
The adverse judgment of which appellant complains in this appeal was entered on December 10, 1981. On December 31, 1981, appellant filed his “motion for reconsideration” which was denied on January 19, 1982. Appellant’s notice of appeal was not filed until February 17, 1982.
“In order for this court to acquire jurisdiction over a case, the notice of appeal must be filed within 30 days of the entry of the judgment appealed from, unless an extension is granted upon proper application to the trial court. See Code Ann. §§ 6-803,6-804; Williams v. State, 112 Ga. App. 566 (145 SE2d 765) (1965). Accord, Kennedy v. Brown, 239 Ga. 286 (1) (236 SE2d 632) (1977). A ‘motion for reconsideration’ of an order granting summary judgment and dismissing a counterclaim does not extend the deadline for filing a notice of appeal from that order. Fowler v. Lewis, 150 Ga. App. 174 (257 SE2d 21) (1979); Moore v. Reeves, 153 Ga. App. 517 (266 SE2d 810) (1980). This appeal must accordingly be dismissed for want of jurisdiction.” Peppers House Restaurant, Inc. v. Siefferman, 156 Ga. App. 114 (274 SE2d 43) (1980).

Appeal dismissed.


Quillian, C. J., and Shulman, P. J., concur.